         Case 4:15-cr-00028-MWB Document 597 Filed 08/12/20 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                      No. 4:15-CR-00028-10

         v.                                        (Judge Brann)

    DAVID WESLEY ASHBY,

                 Defendant.

                              MEMORANDUM OPINION

                                 AUGUST 12, 2020

        Currently pending before the Court is David Wesley Ashby’s motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A).1 Ashby contends that

he is entitled to release to home confinement due to the COVID-19 pandemic and

his particular susceptibility to the virus.2 The Government opposes the motion.3

I.      BACKGROUND

        In 2015, Ashby was charged in a superseding indictment with conspiracy to

distribute controlled substances, in violation of 21 U.S.C. § 846.4 Ashby later pled

guilty, pursuant to a written a plea agreement,5 to that charge and was sentenced to

46 months’ imprisonment.6 He is currently incarcerated at the Federal Correctional

Institution Danbury, located in Danbury, Connecticut (“FCI Danbury”).


1
     Doc. 573.
2
     Id.
3
     Doc. 588.
4
     Doc. 73.
5
     Doc. 520.
6
     Doc. 544.
          Case 4:15-cr-00028-MWB Document 597 Filed 08/12/20 Page 2 of 8




         Ashby has now filed a motion for compassionate release.7 In his motion,

Ashby asserts that he is obese and suffers from asthma, both of which place him at

a higher risk of serious illness or death should he contract COVID-19.8 The

Government responds that no extraordinary and compelling basis exists to grant the

motion and, in any event, the relevant 18 U.S.C. § 3553(a) sentencing factors

militate against releasing Ashby to at-home confinement.9 This motion is ripe for

consideration and, for the following reasons, Ashby’s motion will be denied.

II.      DISCUSSION

         “[A]s a general matter, a court cannot modify a term of imprisonment after it

has been imposed without specific authorization.”10 Congress has provided courts

with authority to modify sentences through its enactment of 18 U.S.C.

§ 3582(c)(1)(A). That statute permits courts to reduce an inmate’s sentence if the

inmate has exhausted his administrative remedies11 and if, as relevant here,

“extraordinary and compelling reasons warrant such a reduction.”12 Courts must also

consider the relevant § 3553(a) sentencing factors13 and whether “the defendant is .




7
      Doc. 573.
8
      Docs. 573, 585, 589.
9
      Doc. 588.
10
      McMillan v. United States, 257 F. App’x 477, 479 (3d Cir. 2007).
11
      The Government asserts that Ashby has exhausted his administrative remedies. (Doc. 588 at
      19-20). Because Ashby’s motion fails on its merits, the Court assumes, without deciding, that
      Ashby has exhausted his administrative remedies.
12
      18 U.S.C. § 3582(c)(1)(A)(i).
13
      Id.
                                                 2
         Case 4:15-cr-00028-MWB Document 597 Filed 08/12/20 Page 3 of 8




. . a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).”14

        Congress has not defined the term “extraordinary and compelling.” However,

the Sentencing Guidelines define the term to include a terminal illness, or any non-

terminal illness “that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she

is not expected to recover.”15 This definition is not, however, authoritative, as “[t]he

Commission has not updated its policy statement to account for the changes imposed

by the First Step Act, and the policy statement is now clearly outdated.”16 Thus,

while “the Policy Statement provides useful guidance for district courts in assessing

a defendant’s eligibility for compassionate release, . . . it does not constrain a court’s

independent assessment of whether ‘extraordinary and compelling reasons’ warrant

a sentence reduction under § 3852(c)(1)(A).”17

        The relevant sentencing factors to consider under § 3553(a) include, inter alia,

(1) “the nature and circumstances of the offense and the history and characteristics

of the defendant”; (2) “the need for the sentence imposed . . . to protect the public

from further crimes of the defendant”; (3) “the need for the sentence imposed . . . to



14
     U.S. Sentencing Guidelines Manual § 1B1.13(2).
15
     USSG § 1B1.13, cmt. n.1(A).
16
     United States v. Rodriguez, __ F.Supp.3d __, __, No. 2:03-CR-00271-AB-1, 2020 WL
     1627331, at *3 (E.D. Pa. Apr. 1, 2020).
17
     United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *3 (M.D. Pa. Aug. 5, 2020)
     (brackets and internal quotation marks omitted).
                                                 3
         Case 4:15-cr-00028-MWB Document 597 Filed 08/12/20 Page 4 of 8




afford adequate deterrence to criminal conduct”; and (4) “the need for the sentenced

imposed . . . to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense.”18 “The burden rests with the

defendant to show that a reduction in sentence is proper.”19

        Here, Ashby has not met his burden of establishing that extraordinary and

compelling reasons weigh in favor of compassionate release. As an initial matter,

the Court notes that the existence of COVID-19 cannot alone justify compassionate

release. As the United States Court of Appeals for the Third Circuit has explained:

        We do not mean to minimize the risks that COVID-19 poses in the
        federal prison system, . . . But the mere existence of COVID-19 in
        society and the possibility that it may spread to a particular prison alone
        cannot independently justify compassionate release, especially
        considering BOP’s statutory role, and its extensive and professional
        efforts to curtail the virus’s spread.20

        Thus, to demonstrate extraordinary and compelling reasons for compassionate

release, movants must show that they suffer from one or more ailments that render

them more susceptible to serious injury or death should they contract COVID-19.

The Court concludes that Ashby has failed to make such a showing.

        First, although Ashby contends that he is overweight, the record demonstrates

that his weight does not place him in a category of especially vulnerable individuals.

The Centers for Disease Control and Prevention (“CDC”) notes that individuals are


18
     18 U.S.C. § 3553(a).
19
     United States v. Rengifo, No. CV 1:13-CR-00131, 2020 WL 4206146, at *2 (M.D. Pa. July 22,
     2020).
20
     United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).
                                                 4
         Case 4:15-cr-00028-MWB Document 597 Filed 08/12/20 Page 5 of 8




at an increased risk of severe illness resulting from a COVID-19 infection if they are

classified as obese—that is, they have a body mass index (“BMI”) “of 30 or

higher.”21 However, the most recently available data from Ashby’s medical records

reveals that he is 68 inches tall and weighs 193 pounds.22 According to the CDC’s

online tool, Ashby therefore has a BMI of 29.3,23 below the CDC’s threshold of

vulnerability to severe complications from COVID-19. Ashby’s weight thus does

not render him particularly vulnerable to severe complications from COVID-19.

        Second, although it is undisputed that Ashby suffers from asthma and has been

prescribed an Albuterol emergency inhaler to help alleviate his symptoms in

emergency situations,24 Ashby has not demonstrated that his asthma renders him

more vulnerable to COVID-19.

        The CDC lists moderate to severe asthma as a condition that may increase the

risk for severe illness from COVID-19.25 As other courts have discussed, “one has

‘moderate asthma’ where the individual suffers from daily symptoms, experiences

nighttime awakenings more than once a week, uses an albuterol rescue inhaler on a



21
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, People with Certain
     Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html (last visited Aug. 11, 2020).
22
     Doc. 588-2 at 24.
23
     Centers for Disease Control and Prevention, Healthy Weight, Adult BMI Calculator,
     https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_ca
     lculator.html (last visited Aug. 11, 2020).
24
     See Doc. 588-2 at 1, 5.
25
     Centers for Disease Control and Prevention, Coronavirus Disease 2019, People with Certain
     Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html (last visited Aug. 11, 2020).
                                                 5
         Case 4:15-cr-00028-MWB Document 597 Filed 08/12/20 Page 6 of 8




daily basis, and experiences some limitation of normal activities.”26 Ashby has not

established that he suffers from moderate to severe asthma, and the medical records

do not establish any of the four diagnostic factors for moderate asthma. There is no

evidence that Ashby experiences daily asthma symptoms or must use his rescue

inhaler daily, or that he experiences any nighttime awakenings or limitation in his

normal activities.

        To the contrary, Ashby’s medical records reveal that he has been prescribed

only an emergency inhaler—with no daily treatment—and uses that inhaler only

approximately two times per month.27 Ashby’s most recent asthma attack was

approximately ten years ago, he has never been hospitalized due to his asthma and,

during examinations in January and March 2020, his lungs and respiratory function

were normal.28 In light of these unremarkable records that demonstrate Ashby’s

asthma is well-controlled, the Court concludes that Ashby has not shown that he

suffers from moderate or severe asthma, as is his burden.29 Accordingly, the Court

finds that Ashby’s asthma does not render compassionate release appropriate.30


26
     United States v. Smith, No. CR 9-187, 2020 WL 4047485, at *3 (W.D. Pa. July 20, 2020).
27
     Doc. 588-2 at 46.
28
     Id. at 6, 8, 9, 11, 13, 24, 27, 46.
29
     Rengifo, 2020 WL 4206146, at *2.
30
     See United States v. Guzman, No. 3:16-CR-85, 2020 WL 4515476, at *4 (M.D. Pa. Aug. 5,
     2020) (finding asthma insufficient to grant compassionate release where movant was
     prescribed only an inhaler that was used twice per week, movant was never hospitalized for
     the condition, and examinations were normal); United States v. Zaffa, No. CR 14-050-4, 2020
     WL 3542304, at *2 (D.N.J. June 29, 2020) (asthma is insufficient “to meet the ‘extraordinary
     and compelling’ threshold” absent “concurrent risk factors (e.g. age or inclusion in another
     high-risk category)”); United States v. Mazzo, 2020 WL 3410819 (D. Conn. June 22, 2020)
     (asthma insufficient to demonstrate extraordinary and compelling reasons despite movant’s
                                                6
         Case 4:15-cr-00028-MWB Document 597 Filed 08/12/20 Page 7 of 8




        Finally, the Court notes that, despite FCI Danbury housing approximately 809

inmates, there is currently only one active COVID-19 case among the inmates at that

facility and two active cases among its staff members, while an earlier outbreak at

the facility has been largely contained.31 It thus appears that, as a general matter, FCI

Danbury has “respond[ed] to and defend[ed] against the threats of the virus in a

vigorous and generally effective manner,”32 which further emphasizes that Ashby is

not entitled to compassionate release at this time.

        The Court is sympathetic to Ashby’s situation, and the risk of harm or death

from COVID-19 is a serious issue. However, Ashby has not demonstrated that he

suffers from any health condition that increases his susceptibility to severe

complications should he contract COVID-19. In the absence of any such

comorbidity, the Court simply cannot find that extraordinary and compelling reasons

exist to grant Ashby’s motion.




     use of multiple inhalers because condition was well-controlled); United States v. Wheeler,
     2020 WL 2801289, at * 3 (D.D.C. May 29, 2020) (mild asthma does not constitute an
     extraordinary and compelling reason to grant compassionate release).
31
     See Federal Bureau of Prisons, COVID-19 Coronavirus, https://www.bop.gov/coronavirus
     (last visited Aug. 11, 2020). BOP data reveals that 89 inmates and 61 staff members were
     previously infected but have recovered. Id.
32
     United States v. Rae, No. CR 15-432, 2020 WL 4544387, at *4 (E.D. Pa. Aug. 6, 2020); see
     Doc. 588 at 8-11 (detailing steps BOP has taken to protect inmates from COVID-19).
                                               7
          Case 4:15-cr-00028-MWB Document 597 Filed 08/12/20 Page 8 of 8




III.   CONCLUSION

       For the foregoing reasons, Ashby’s motion for compassionate release will be

denied.

       An appropriate Order follows.

                                             BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




                                        8
